658 S.E.2d 659 (2008)
STATE of North Carolina
v.
Royce GORDON, Jr.
No. 608P07.
Supreme Court of North Carolina.
January 24, 2008.
Royce Gordon, Jr., Pro Se.
Robert Montgomery, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of December 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."